UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6674


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAIRUS KIOWA PERKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:96-cr-30029-JLK-1; 4:12-cv-80416-JLK)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dairus Kiowa Perkins, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dairus       Kiowa   Perkins           seeks   to      appeal        the    district

court’s    order    construing        his      petition      for      a    writ        of    audita

querela as a successive               28 U.S.C.A. § 2255 (West Supp. 2011)

motion,     dismissing           it       on        that      basis,         and            denying

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge    issues      a   certificate         of    appealability.              28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that    reasonable        jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.   Cockrell,        537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Perkins has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument         because     the       facts        and    legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3